DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, at line 2, the term “high” is a relative term that renders the claim indefinite. Ones of ordinary skill in the art will differ about precise scope of when the Ni ratio is low, normal, or high. Furthermore, the specification’s only use of the phrase in ¶ 0076 serves to merely mimic the claim language rather than provide a standard to assist an ordinary skilled artisans understanding of term’s scope. 
In claim 7, at line 3, the phrase “such as” renders the claim indefinite. “Such as” creates ambiguity as to whether the claim necessarily requires the limitations that follow the phrase or are merely exemplary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 5 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 5’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the power storage system of claim 5 further limits the power supplying device of claim 1. Instead, claim 5 is phrased as: claim 5 is drawn to a power storage system that incorporates the limitations recited in claim. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th  paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2005/0017692 to Izumi (“Izumi”).

As to claim 1, a power supplying device (Fig. 3: 2) comprising: a power supplying unit (Fig. 3: 2) that charges a battery (Fig. 3: 1); and a control unit (Fig. 3: 4) that controls the power supplying unit so as to charge the battery in a pulsed manner (¶ 0014), in at least a part of a charging period of the battery (¶ 0014, 0027); wherein the control unit (Fig. 3: 4) extends a unit on time and a unit off time when charging the battery in the pulsed manner, as the temperature of the battery becomes lower (¶ 0014, 0027).

As to claim 2, the power supplying device according to claim 1, wherein the minimum value of the unit off time is one second (¶ 0029).

As to claim 3, the power supplying device according to claim 1, wherein a ratio t2/t1 of the unit off time t2 to the unit on time t1 is set in a range of 0.05≤t2/t1≤1.0 (¶ 0029).

As to claim 4, the power supplying device according to claim 1, wherein the control unit starts the charging by constant current charging and switches the charging to the charging in the pulsed manner when a positive electrode material or a negative electrode material of the battery undergoes phase transition (¶ 0014, 0029, 0030).

As to claim 5, power storage system comprising: a battery; and the power supplying device according to claim 1 (Fig. 3: 1, 2).

As to claim 6, the power storage system according to claim 5, wherein a positive electrode active material of the battery is a lithium nickel composite oxide having a high Ni ratio (Insofar as the claim limitation is understood, ¶ 0002, 0031, 0035.).

As to claim 7, the power storage system according to claim 5, wherein a negative electrode active material of the battery is a carbon material, silicon, a silicon compound such as silicon oxide, or a lithium alloy containing at least one element selected from the group consisting of tin, aluminum, zinc, and magnesium (Insofar as the claim limitation is understood, ¶ 0002, 0031, 0035.).

As to claim 8, a charging method for charging a battery in a pulsed manner in at least a part of a charging period of the battery when charging the battery, comprising: extending a unit on time and a unit off time when charging the battery in the pulsed manner as the temperature of the battery becomes lower (¶ 0014, 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851